DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of in a plan view, a first edge comb electrode arranged at the end of the comb electrodes and a part of the first electrode overlaps with the light shielding portion at the same position.
The closely related prior art, Matsushima (US 20070279567) discloses (Figs. 1-9) a display device comprising: a first substrate (10A); a plurality of gate lines (3a) extending on the first substrate; a plurality of data lines (6a) extending in a direction crossing the gate lines; a first electrode (19) on the first substrate; an insulating film (11) on the first electrode; a second electrode (9, 109) on the insulating film, facing the first electrode and including a connection electrode (9a, 109a) arranged in parallel with the data lines and a plurality of comb electrodes (9c, 109c) arranged in parallel with the gate lines and a plurality of slits (SL) arranged between each of the comb electrodes; a second substrate (20A) facing the first substrate; a liquid crystal layer (50) provided between the first substrate and the second substrate; wherein each of the plurality of comb electrodes is connected to the connection electrode. the length of each of the plurality of slits (SL) in the extending direction is longer than the width of each of the plurality of slits in a direction orthogonal to the extending direction. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/CHARLES S CHANG/Primary Examiner, Art Unit 2871